Case 0:19-cv-61297-WPD Document 16 Entered on FLSD Docket 12/09/2019 Page 1 of 5



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                    FORT LAUDERDALE DIVISION

                                        Case No.: 19-cv-61297-WPD
  MICHAEL RIZZO,                                     :
                                                     :
                Plaintiff,                           :
                                                     :
  v.                                                 :
                                                     :
  MSC CRUISES, S.A.                                  :
                                                     :
             Defendant.                              :
                                                     :

          JOINT MOTION FOR EXTENSION OF EXPERT DISCLOSURE DEADLINES

           Plaintiff, MICHAEL RIZZO, and Defendant, MSC CRUISES, S.A., hereby move the

  Court for a 30-day extension of the Plaintiff’s Expert Disclosure deadline and a 7-day extension

  of the Defendant’s Expert Disclosure deadline, and in support thereof states the following:

           1.        This is a personal injury action involving an alleged slip and fall aboard a cruise

  ship.

           2.        On or about June 28, 2019, the parties filed their Joint Scheduling Report and

  Discovery Plan [DE 12] (hereinafter “JSR”) with the Court which requested the following

  pertinent deadlines:

           January 3, 2020                 Plaintiff shall provide opposing counsel with a written list
                                           with the names and addresses of all expert witnesses
                                           intended to be called at trial and only those expert witnesses
                                           listed shall be permitted to testify. Plaintiff shall also furnish
                                           opposing counsel with expert reports or summaries of its
                                           retained expert witnesses’ anticipated testimony in
                                           accordance with Fed. R. Civ. P. 26(a)(2). The experts’
                                           deposition may be conducted without further Court order.

           February 3, 2020                Defendant shall provide opposing counsel with a written list
                                           with the names and addresses of all expert witnesses
                                           intended to be called at trial and only those expert witnesses
Case 0:19-cv-61297-WPD Document 16 Entered on FLSD Docket 12/09/2019 Page 2 of 5



                                         listed shall be permitted to testify. Defendant shall also
                                         furnish opposing counsel with expert reports or summaries
                                         of its retained expert witnesses’ anticipated testimony in
                                         accordance with Fed. R. Civ. P. 26(a)(2). The experts’
                                         deposition may be conducted without further Court order.
                                         (75 days prior to Discovery Deadline)

          3.      On or about July 1, 2019, this Honorable Court entered its Order Setting Trial Date

  & Discovery Deadlines, et al. [DE 14] (hereinafter “Scheduling Order”) wherein the Court set

  dates for trial, calendar call, discovery cutoff, and other important deadlines. The Scheduling Order

  did not provide a deadline for expert disclosures, but stated, “dates and other agreements between

  the parties not otherwise addressed herein shall be considered part of this Order.” Accordingly, the

  Court adopted the parties’ proposed Expert Disclosure deadlines as provided in the JSR.

          4.      The parties are jointly seeking to move the two deadlines as follows, and are

  proposing to make these revisions without moving any other Court deadlines, including without

  limitation, the trial period:

   Event:                             Current Deadline:                Proposed Deadline:

   Plaintiff’s Expert Disclosure      January 3, 2020                  February 3, 2020

   Defendant’s Expert Disclosure      February 3, 2020                 February 10, 2020



          5.      Unfortunately, when the JSR was drafted, not enough consideration was given to

  the timing of Plaintiff’s expert disclosure as it pertains to the holidays. Rather the parties focused

  primarily on how the proposed deadlines correlated to the anticipated trial date. Indeed, at least

  one expert who has since been retained by Plaintiff is unavailable from December 20, 2019 through

  January 2, 2020. In retrospect, proposing deadlines that fell immediately after the winter holidays

  was ill-advised.

          6.      It should be noted that in proposing the afore-mentioned dates, the parties had also
Case 0:19-cv-61297-WPD Document 16 Entered on FLSD Docket 12/09/2019 Page 3 of 5



  proposed a discovery cut-off date of March 18, 2020 which is twenty-one (21) days earlier than

  the discovery cut-off date that was provided by the Court’s Scheduling Order (April 8, 2020).

  Accordingly, even though the parties are seeking to push the expert disclosure deadlines back, the

  parties are not losing much, if any, time to complete discovery from what was contemplated when

  the JSR was jointly drafted.

         7.      Additionally, while the original deadlines included staggered disclosures where the

  Plaintiff’s expert disclosures where due by January 3, 2020 and the Defendant’s expert disclosures

  were due 30 days later, on February 3, 2020, the proposed change shortens the staggered period

  so that Defendant’s expert disclosures would only be pushed back seven (7) days from the date

  that they are currently due. Put another away, under the current JSR, expert disclosure would be

  complete on February 3, 2020 after both parties have exchanged disclosures, however, if the Court

  were to grant the relief sought herein, expert disclosure would be complete on February 10, 2020

  after both parties have exchanged disclosures, resulting in just an additional 7 days from what was

  originally proposed.

         8.      Finally, if the relief requested herein is granted, the parties have agreed to use this

  additional time to continue to explore settlement.

         9.      This is motion is not being filed for purposes of delay, and to the contrary, the

  parties are not seeking any relief from the trial date, calendar call, discovery cut-off, motion

  deadline or any other scheduled event.

         10.     CERTIFICATE OF CONFERRAL: Undersigned counsel certifies that both

  parties have conferred, filing this motion jointly, and neither opposes the relief sought herein.

         WHEREFORE, the parties, Plaintiff, MICHAEL RIZZO, and Defendant, MSC CRUISES,

  S.A. respectfully request the Court to enter an Order granting this motion, extending the Plaintiff’s
Case 0:19-cv-61297-WPD Document 16 Entered on FLSD Docket 12/09/2019 Page 4 of 5



  Expert Disclosure from January 3, 2020 until February 3, 2020, and extending the Defendant’s

  Expert Disclosure from February 3, 2020 until February 10, 2020.

                                                     Respectfully Submitted By,

  Dated: December 9, 2019                            /s/ Michael J. Pascucci, Esq.
                                                     Michael J. Pascucci, Esq.
                                                     Fla. Bar. No.: 83397
                                                     Joshua H. Eggnatz, Esq.
                                                     Fla. Bar No.: 0067926
                                                     Steven N. Saul, Esq.
                                                     Fla. Bar No.:1002827
                                                     EGGNATZ | PASCUCCI
                                                     7450 Griffin Road, Suite 230
                                                     Davie, FL 33314
                                                     Tel: (954) 889-3359
                                                     Fax: (954) 889-5913
                                                     Mpascucci@JusticeEarned.com
                                                     JEggnatz@JusticeEarned.com
                                                     SSaul@JusticeEarned.com

                                                     Brandon L. Chase, Esq.
                                                     Fla Bar No.: 90961
                                                     LAW OFFICES OF BRANDON L. CHASE, P.A.
                                                     2800Ponce de Leon Blvd
                                                     Suite 1100
                                                     Coral Gables, FL 33134
                                                     Tel: (305) 677-2228
                                                     Fax: (305) 677-3232
                                                     brandon@chasejustice.com
                                                     eservice@chasejustice.com

                                                     Attorneys for Michael Rizzo

                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was filed via CM/ECF
  on December 9, 2019, and that the foregoing document is being served this day on all counsel of
  record via Email.

                                             /s/ Michael J. Pascucci__
                                             Michael J. Pascucci, Esq.

                                         SERVICE LIST

  Michael J. Pascucci, Esq.
Case 0:19-cv-61297-WPD Document 16 Entered on FLSD Docket 12/09/2019 Page 5 of 5



  Fla. Bar. No.: 83397
  Joshua H. Eggnatz, Esq.
  Fla. Bar No.: 0067926
  Steven N. Saul, Esq.
  Fla. Bar No.:1002827
  EGGNATZ | PASCUCCI
  7450 Griffin Road, Suite 230
  Davie, FL 33314
  Tel: (954) 889-3359; Fax: (954) 889-5913
  Mpascucci@JusticeEarned.com
  JEggnatz@JusticeEarned.com
  SSaul@JusticeEarned.com

  Brandon L. Chase, Esq.
  Fla Bar No.: 90961
  LAW OFFICES OF BRANDON L. CHASE, P.A.
  2800 Ponce de Leon Blvd
  Suite 1100
  Coral Gables, FL 33134
  Tel: (305) 677-2228
  Fax: (305) 677-3232
  brandon@chasejustice.com
  eservice@chasejustice.com

  Attorneys for Michael Rizzo


  Jeffrey B. Maltzman, Esq.
  Fla. Bar No.: 48860
  jeffreym@maltzmanpartners.com
  Steve Holman, Esq.
  Fla. Bar No.: 547840
  steveh@maltzmanpartners.com
  T. Alexander Devine, Esq.
  Fla Bar No.: 10052
  alexd@maltzmanpartners.com
  MALTZMAN & PARTNERS, P.A.
  55 Miracle Mile
  Suite 320
  Coral Gables, FL 33134
  Tel: 305-779-5665; Fax: 305-779-5664

  Attorneys for MSC Cruises, S.A.
